Citation Nr: 0304145	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  00-13 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for a left eye disorder.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision of the RO.  

In November 2002, the Board ordered additional development of 
the issue on appeal.  

In March 2003, the Board learned that the veteran had died in 
September 2002.  



FINDING OF FACT

The veteran is shown to have died in September 2002, prior to 
final appellate consideration by the Board.  



CONCLUSION OF LAW

The RO's decision denying the issue on appeal is vacated, and 
the appeal is dismissed.  Landicho v. Brown, 7 Vet. App. 42 
(1994).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The RO denied compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for a left eye disorder, and the veteran timely 
appealed.  

The veteran is shown to have died in September 2002, during 
the pendency of the appeal to the Board.  The Board learned 
of the veteran's death in March 2003.  

The United States Court of Appeals for Veterans Claims 
(Court) held in Landicho v. Brown, 7 Vet. App. 42, 44 (1994), 
that substitution of the appellant is not permissible in 
cases where the appellant is a veteran who dies while his 
appeal for disability compensation under Chapter 11 of title 
38, U.S. Code, is pending.  

The Court held that the appropriate remedy is to vacate any 
appealed Board decision, thus nullifying the underlying RO 
decision, and to dismiss the appeal.  Landicho v. Brown, 
7 Vet. App. at 54.  

The Court explained that this is done to ensure that any 
appealed Board decision and the underlying RO decision will 
have no preclusive effect in the adjudication of any accrued-
benefits claims derived from the veteran's entitlements.  Id.  

Thus, the RO must vacate its decision denying compensation 
benefits pursuant to 38 U.S.C.A. § 1151 for a left eye 
disorder.  



ORDER

The Regional Office is directed to vacate its decision 
denying compensation benefits pursuant to 38 U.S.C.A. § 1151 
for a left eye disorder; the appeal is dismissed.  



_________________________________
	Stephen L. Wilkins
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

